UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8031


ALFONZO BAILEY,

                  Petitioner – Appellant,

             v.

GENE M. JOHNSON, Director,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-00842-LO-TRJ)


Submitted:    January 27, 2010              Decided:   February 12, 2010


Before NIEMEYER, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfonzo Bailey, Appellant Pro Se.          Susan Mozley Harris,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Alfonzo Bailey seeks to appeal the district court’s

order     dismissing     his    28   U.S.C.   § 2254   (2006)   petition.    We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

                Parties in a civil case are accorded thirty days after

the entry of the district court’s final judgment or order to

note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5),

or reopens the appeal period under Fed. R. App. P. 4(a)(6).

This appeal period is mandatory and jurisdictional.                  Bowles v.

Russell, 551 U.S. 205 (2007).

                The district court’s order was entered on the docket

on July 23, 2009.         The notice of appeal was filed on October 15,

2009. *    Because Bailey failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.            We dispense with oral argument because the

facts     and    legal   contentions    are   adequately   presented   in   the




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court.  Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S.
266 (1988).



                                         2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3